Citation Nr: 1231766	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to service connection for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2004 and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  (The Board has bifurcated the spine issue to better reflect the medical evidence of record.)

In September 2006, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 
 
In March 2007 and January 2011, the Board remanded the case for additional development, to include requesting stressor development and scheduling VA examinations.  

The Board acknowledges that following certification of the appeal by the RO to the Board in February 2010, the Veteran submitted additional evidence, which was received by the Board in May 2012.  The Board notes, however, that the Veteran waived initial RO consideration of this evidence in writing and requested that the Board review the newly submitted evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD, major depressive disorder, and generalized anxiety disorder were first identified many years after service and are not shown to be related to his military service. 

2.  Cervical and lumbar spine disabilities were first manifested several years after the Veteran's active duty and are not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for an award of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

3.  The criteria for an award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2011). 

4.  The criteria for an award of service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

5.  The criteria for an award of service connection for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Pre-adjudication notice letters dated in April 2004 and July 2004 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

In addition, notice regarding a disability rating and an effective date was provided to the Veteran in a March 2006 notice letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the totality of the required notice was not provided until after the Veteran's claims were initially adjudicated, the claims were subsequently re-adjudicated in January 2010 and March 2012 supplemental statements of the case, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his service connection claims.  VA has obtained service treatment records (STRs), private treatment records, and VA treatment records.  The AOJ also researched the Veteran's alleged in-service stressor by obtaining information from the U.S. Army and Joint Service Records Research Center (JSRRC), the National Archives and Records Administration (NARA), and the Naval History and Heritage Command (NHHC).  A July 2008 response from the Social Security Administration (SSA) establishes that the Veteran has not filed for benefits.  Also, the Veteran testified at a Board hearing in support of his claims.  

The Veteran underwent VA examinations in December 2009, with an addendum opinion issued in February 2011; reports of these examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they were predicated on consideration of all of the pertinent evidence of record, to include statements regarding the in-service stressor and incidents that allegedly led to the development of the Veteran's spinal disabilities, and document that the examiner conducted a full examination of the Veteran and review of the claims file and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

The Veteran contends that he has received intermittent treatment for neck and low back pain from private providers since discharge.  He has not, however, despite requests to do so, supplied VA with releases to permit any inquiry of private providers for complete, potentially relevant and helpful records.  VA's duty to assist is therefore met; VA is required to make reasonable efforts only to obtain private records, and the Veteran's failure to supply complete information regarding his treatment or appropriate releases has rendered any further efforts unreasonable.  38 C.F.R. § 3.159(c)(1)(i) and (ii).  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Cervical and Lumbar Spine

The Veteran is seeking service connection for cervical and lumbar spine disabilities.  He contends that he injured his back during service while lifting steam valves after a fire onboard the USS Constellation.  He also contends that he injured his neck during service as a result of being hit in the head by a piece of equipment.  The Veteran maintains that he has had neck and back problems since service.

A review of the Veteran's STRs fails to show any treatment for, or diagnosis of, any neck complaints.

The Veteran was treated for low back pain in September 1970 after twisting his back at work.  A slight lumbar muscle spasm was noted upon examination.  A neurological examination was within normal limits.  The clinician prescribed heat and Robaxin.

In December 1970, the Veteran was treated again for back pain.  The diagnosis was back strain, mild.  The clinician prescribed heat and Robaxin.

A March 1973 separation examination revealed a clinically normal spine.  

According to post-service VA treatment records, the Veteran complained that his neck was "bothering him again" in February 1997.  In July 1997, he complained of low back strain.  He reported a history of neck and back pain "for years" and flare-ups "now and then."  

In April 1999, the Veteran was treated for low back pain after twisting his back earlier that day.  He reported a history of back problems for "20 years or so."  X-rays showed old narrowing at the lumbar level and muscle spasm.  The impression was low back pain due to muscle spasm.  

In May 1999, the Veteran was again treated for low back pain.  He reportedly had experienced similar episodes many years earlier.  X-rays showed osteophytes and muscle spasm as well as a possible herniated disk.  An orthopedic note dated later than month shows that the Veteran reported "a long history of back problems."  X-rays reportedly showed "some arthritis starting in the lumbosacral area."  No stenosis or spondylolisthesis was noted.

In March 2000, the Veteran reported a history of neck pain.  He related that one month earlier he had stepped the wrong way, landed on his buttocks, and "snapped" his neck.  His neck pain had increased after the fall.  The impression was right upper trapezius muscle strain.  

The Veteran complained of neck pain of two days' duration in July 2000.  The assessment was arthritic symptoms of the neck.    

The Veteran was treated for back and neck pain in September 2000.  He reported a brief course of physical therapy for both conditions.  X-rays revealed degenerative changes throughout the low back and the neck.  The assessment was chronic low back and neck pain.  In October 2000, it was noted that the Veteran had signs of lumbar and cervical radiculopathy.

In February 2001, the Veteran was diagnosed with severe cervical stenosis most prominent at the C3, C4, and C5 levels with underlying myeloradiculopathy.  He underwent a spinal laminectomy in March 2001.

In May 2001, the Veteran reported an improvement in neck pain, but continued to complain of low back pain.  

In August 2001, the Veteran complained that his neck pain was exactly as it was before the surgery.  X-rays showed degenerative changes and no motion with flexion or extension.  The clinician referred the Veteran to the pain clinic for medication management.

The Veteran was involved in a motor vehicle accident in March 2002, after which he was treated for pain in his neck and upper shoulders.  The clinician prescribed pain medication.  

In January 2003, the Veteran was treated for neck pain after being hit by a piece of wood.  The impression was neck pain.  In February 2003, the Veteran reported increased neck pain after falling on some ice and hitting his head.  The impression was exacerbation and radiation of chronic neck pain due to a fall.

In September 2003, the Veteran underwent a cervical discectomy and fusion.

A November 2003 lumbosacral MRI revealed possible impingement of the L4 and L5 nerve roots bilaterally and neural foraminal narrowing at these levels.  There was no evidence of spinal canal stenosis at any level.  Broad-based subligamentous disk herniation and broad-based posterior disk bulging were noted at L5/S1 and L4/L5 levels, respectively.  Post-MRI lumbosacral spine X-rays showed straightening of the lumbar spine consistent with muscle spasm.  There was moderate to marked disk space narrowing at L4-L5 and marked disk space narrowing at L5-S1.  There was sclerosis of posterior elements from L3 through S1, slightly more pronounced on the left side.  There were prominent anterior osteophytes from L3 through L5.  

Cervical spine X-rays dated in September, October, and December 2003 showed C3-C4 anterior fusion, C3-C6 laminectomy, and generalized spondylosis with hypertrophic spurring of the vertebral margins.

The Veteran was treated for neck pain again in March 2004.  Cervical spine X-rays showed C3-C4 anterior fusion and considerable anterior osteophyte formation at C5 and C6.  There was absence of the posterior elements of the vertebral bodies of C3, C4, C5, and C6, and partial resection at C7.  There was no evidence of spondylolisthesis.  There was considerable sclerosis about the zygopophyseal joints throughout the cervical spine.  An MRI reportedly revealed mild stenosis at C6-C7 with mild stenosis of the right neuroforamen.  There was a significant abnormality in the body of the odontoid process, which the clinician noted was not as pronounced on the 2001 and 2002 MRIs.

The Veteran underwent a third neck surgery in December 2004.

In October 2005, the Veteran was treated for increased neck pain approximately three weeks after falling and hitting his head.  Pain medication was prescribed.

At his September 2006 hearing, the Veteran's testimony indicated that he had a continuity of neck and back pain following the initial injuries discussed above.  He also stated that he was treated for back pain numerous times during service, and that "nine times out of ten" he received a shot and returned to work.  Hearing Transcript at 9.

The Veteran underwent a VA spine examination in December 2009.  He stated that he had injured his back during service while lifting a heavy steam valve, and that he had injured his neck during service after hitting his head.  He reported intermittent treatment for neck and low back pain since discharge.  He also reported that his neck and back pain became worse after two motor vehicle accidents, one in 1999 and the other in 2001.  He complained of daily neck and back pain, but denied any incapacitating episodes.  He sometimes used a cane or a wheelchair, but could walk 1-2 miles per day.  The examiner diagnosed degenerative disc disease of the cervical spine and multilevel neural foramina stenosis status post cervical laminectomy and fusion with residual pain and decreased range of motion, and degenerative disc disease of the lumbar spine with decreased range of motion.  He reviewed the claims file and opined that it "is less likely as not (less than 50/50 probability)" that either disability was caused by or a result of an in-service injury.  He explained that there was no notation of a cervical spine injury or chronic cervical spine condition in the STRs.  The examiner explained that there was no evidence of a chronic lumbar spine condition during service.  He noted that the separation examination made no mention of any back condition.

The examiner provided an addendum in February 2011 after reviewing additional VA treatment records.  He again opined that it "is less likely as not (less than 50/50 probability)" that either disability was caused by or a result of an in-service injury.  He offered the same rationale with respect to the cervical spine disability.  With respect to the lumbar spine disability, he acknowledged that the Veteran had been treated for low back pain twice during service.  However, he noted a lack of any further documentation of complaints of back pain between December 1970 and the Veteran's March 1973 discharge.  

Upon review of the evidence of record, the Board finds that there is no probative evidence medically relating any current cervical or lumbar spine disability to military service.  As discussed above, the Veteran's STRs are silent for any neck complaints.  The Board notes in particular that the Veteran's September 1970 in-service complaint of back pain, to which he traces his current lumbar spine disability, is noted in his STRs, but upon orthopedic examination at his March 1973 separation examination the Veteran was found to have a clinically normal spine; no further diagnosis of any back disability was made.  The Veteran did not seek treatment for any problems with his neck or back until 1997, nearly 25 years after his separation from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000).  Furthermore, the Board looks to the statements by the VA examiner in December 2009 and February 2011, in which he opines that the Veteran's current cervical and lumbar spine disabilities are unrelated to any incident in service.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  See 38 C.F.R. §§ 3.307, 3.309. 

Moreover, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of neck pain during service, that he sought treatment for back pain numerous times during service, and that he has had neck and back problems since service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed. 

To the contrary, in April 1999, the Veteran reported a history of back problems for "20 years or so," an onset date that the Board notes is subsequent to his 1973 discharge.  Records of the Veteran's post-service treatment also reflect that he did not seek treatment for or reference any back or neck problems for nearly 25 years following his separation from service.  Furthermore, when considering the Veteran's contentions of having experienced back pain since service, the VA examiner concluded that any in-service problem was unrelated to his current lumbar spine disability.  This evidence strongly suggests that the Veteran's statements regarding repeated treatment for back pain during service and continued neck and back problems since service are not credible.

The Board concedes that the Veteran currently carries diagnoses of lumbar degenerative disc disease and cervical degenerative disc disease with stenosis.  However, the Board finds compelling the fact that the VA examiner had full access to the Veteran's medical history and opined that the Veteran's current diagnoses are not related to military service.  The examiner considered the Veteran's report of back and neck pain that began in service and continued to the present; however, based on a full review of the medical evidence and physical examination, the examiner still concluded that the Veteran's current disabilities are not related to service.  The Board finds compelling the lack of any probative medical evidence linking a current cervical or lumbar spine disability to service. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for cervical and lumbar spine disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  PTSD, Depression, Anxiety

The Veteran, in written statements and testimony before the Board, attributes his current mental health problems to witnessing a helicopter crash while he was aboard the USS Constellation.  He claims that while two people were rescued, others were fatally attacked by sharks.  The Veteran contends that this incident occurred in November or December 1971.  As a result of that in-service stressor, the Veteran now maintains, he developed permanent psychiatric trauma.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

The Veteran's DD 214 reveals that he served in the Navy from May 1969 to April 1973.  Personnel records show that he was stationed onboard the USS Constellation from March 1970 to March 1973.  While the Veteran had active duty in the waters adjacent to Vietnam, his Military Occupational Specialty (MOS) was that of electrical repairman.  He did not receive any decorations or medals suggesting participation in combat.  Indeed, the Veteran himself is not contending that his stressor is combat related.
 
With respect to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id. 

In this case, however, the Veteran has not reported that his stressor involves a fear of hostile military or terrorist activity in service.  Therefore, the amendment does not apply to his appeal.  Accordingly, the Veteran's statements concerning the alleged stressor may not be accepted, standing alone, as sufficient proof of its occurrence. 

A review of the Veteran's STRs fails to show any treatment for, or diagnosis of, any psychiatric complaints.  An April 1969 enlistment examination contains a normal psychiatric evaluation.  The Veteran reported that he had no history of depression, excessive worry, or nervous trouble of any sort.  A March 1973 release to inactive duty examination also contains a normal psychiatric evaluation.  

The Veteran's personnel records show that he was dropped from electronics school in October 1969.  It was noted that his problem stemmed from a combination of poor study habits and a lack of initiative.  Later that month, he was charged with unauthorized absence.  In November 1969, he was charged with possession of another sailor's liberty card.  In December 1972, he was charged with sleeping while on watch.  In January 1973, he was charged with failure to obey a lawful command.  In March 1973, it was noted that the Veteran's attitude had continued to deteriorate in that he had to be prompted to begin work and had refused to work.  He was not recommended for reenlistment.  Later that month, he was charged with failure to obey a lawful command and was sentenced to 15 days in correctional custody, after which he was discharged. 

Post-service private and VA medical records show that, since 2004, the Veteran has sought ongoing outpatient treatment for mental health problems.  His symptoms have been alternately diagnosed as PTSD, major depressive disorder, and generalized anxiety disorder. 

A February 2005 VA PTSD intake note shows that the Veteran reportedly was a boiler technician in the Navy.  His highest rank was E-4 although he was discharged as an E-1.  He reported some "minor" disciplinary problems during service, and was discharged after spending 15 days in the brig.  He reported traumatic experiences in the Navy, to include watching a helicopter crash into the water just before trying to land.  After returning to civilian life, the Veteran was rebellious and had difficulty in relationships around the holidays.  Current symptoms included feeling distrustful most of the time, sleep disturbance, low appetite, poor energy level, and problems with concentration and memory.  He reported some mild memory problems.  He had been married twice and lived with his girlfriend of eight years.  He described their relationship as "rocky."  He reportedly had a good relationship with his son.  He had one friend.  The Veteran admitted to a suicide attempt 20 years earlier in which he stabbed himself in the chest.  

Grooming and hygiene were adequate.  He was alert and fully oriented.  He was cooperative and his behavior was appropriate.  Eye contact was good.  Speech was clear and intelligible.  He described his mood as "pretty good" and demonstrated a broad affect.  He showed good attention and concentration.  He denied hallucinations.  Insight was fair, and judgment was within normal limits.

The psychologist noted that the Veteran had "some PTSD symptoms which occur mostly during the holiday season."  However, the Axis I assessment included major depressive disorder, recurrent moderate, and generalized anxiety disorder.  A GAF score of 55 was assigned.  The psychologist referred the Veteran to the mental health clinic for medication management of his anxiety and depressive symptoms.

A March 2004 mental health note shows that the Veteran reported having a bad attitude and a short temper.  He complained of nightmares, especially around Christmas, and sleep disturbance.  He felt depressed all the time and had no energy anymore.  He reported poor motivation and concentration.  The Veteran reported that during service he was stationed aboard an aircraft carrier off the coast of Vietnam.  He described watching a helicopter go down about 100 yards short of the ship.  Two passengers were rescued.  He stated that he "can still see sharks in the area."  The accident occurred around Christmas time.  

The Veteran was "a little disheveled" and his hygiene was fair.  He was dressed appropriately.  Eye contact was good.  He was cooperative and alert.  His mood was depressed, with congruent affect.  Speech was normal.  Thought was logical.  He denied delusions.  Insight and judgment were fair.  Cognition was good, and memory was fair.  Axis I diagnoses included major depression, single episode, moderate to severe, and PTSD features.  A GAF score of 50 was assigned.  The psychiatrist prescribed Celexa.

VA treatment records dated from August 2004 to December 2005 show that the Veteran was diagnosed with major depressive disorder and PTSD features. 

Mental health records from Horizons Mental Health Center (Horizons) dated January 2005 to August 2006 show that the Veteran requested treatment for nightmares, irritability, and depression in January 2005.  The Veteran's significant other was a Horizons client at the time.  The Veteran gave a history of PTSD "from being in the Navy during the Vietnam War."  He reportedly had been prescribed various medications by VA doctors.  The initial Axis I diagnosis was PTSD by history.  Later that month, he talked about a helicopter crashing while stationed in Vietnam.  Dr. L.S.A. prescribed Cymbalta.  In March 2005, the Veteran reported that he was not sleeping well despite taking Remeron.

An August 2006 letter from Dr. L.S.A. indicates that he saw the Veteran in June 2006, at which time the Veteran stated that he was not doing as well on his present dose of Paroxetine.  The doctor increased the medication dosage.  A July 2008 correspondence from Horizons indicates that the Veteran has not received further treatment from that facility.

The Veteran submitted to a VA PTSD examination in December 2009.  He complained of nightmares, intrusive thoughts, sleep disturbance, avoidance of crowds, social detachment, exaggerated startle response, and depression.  He reportedly had suffered from these symptoms since returning from Vietnam.  He stated that he had witnessed a helicopter crash while aboard the USS Constellation and saw sharks attack some of the people who were aboard the helicopter.  After the alleged incident, he "kept messing up" and getting into trouble.  From that point forward he was anxious, fearful, and did not relate well to authority.  He reported one suicide attempt in 1974.  He admitted having transient suicidal ideation through the years, but no further suicide attempts.  He also reported panic attacks approximately four times per year.  The Veteran had no leisure or social activities.  

The examiner noted that the Veteran's grooming was marginal.  He was cooperative and forthright.  He appeared anxious and depressed.  He reported some difficulties with his thought process in that he had trouble focusing and completing tasks.  Communication was clear and generally intelligible.  He denied visual hallucinations, but admitted to hearing voices 2-3 times per year.  The voices appeared to be related to the reported in-service traumatic experience.  Eye contact was good.  He reported some mild short-term memory impairment, but denied memory problems.  Long-term memory was generally intact.  

Axis I diagnoses included PTSD and major depressive disorder.  The examiner also determined that the Veteran evidenced clinically significant anxiety.  He opined that the PTSD was directly related to the reported in-service stressor.  The examiner determined that the depression was secondary to, or caused by, the PTSD, and that the generalized anxiety disorder symptoms were subsumed under, or a part of, the larger diagnosis of PTSD.  Thus, both conditions are attributable to the in-service stressor.

As an initial matter, the Board notes that the RO has repeatedly attempted to verify the alleged in-service stressor.  In July 2008, the RO asked the NARA to provide ship deck logs from the USS Constellation for the period of November 1, 1971 to December 31, 1971, to include any information regarding a helicopter that went down.  In a response dated August 2008, NARA stated that deck logs from the USS Constellation during the requested time period indicated that an A-6A aircraft was reportedly shot down by enemy fire.

In August and November 2009, the RO contacted the JSRRC and inquired as to whether a helicopter crashed off the USS Constellation between November 1, 1971 and January, 31, 1972.  Responses dated September 2009 and December 2009 indicated that the 1971 command history submitted by the USS Constellation had been reviewed.  The USS Constellation conducted Special Operations on Yankee Station in December 1971.  Deck logs did not document a helicopter crash during December 1971, however, an A-6 aircraft was shot down by enemy fire.  

In September 2011, the RO asked the NHHC to provide copies of any reports concerning a helicopter crash off the USS Constellation in December 1969, December 1970, December 1971, or December 1972.  In a response dated October 2011, the NHHC stated that the Veteran's unit was deployed with the USS Constellation from October 1971 to June 1972, but that there was no record of a helicopter accident during that time period.

The Veteran's claimed stressor has not been independently verified, nor has any objective information been submitted to corroborate the claimed stressor.  All attempts to verify that a helicopter crashed off the USS Constellation between November 1, 1971 and December 31, 1971 have resulted in negative findings.  The Board acknowledges the representative's argument that the Veteran's acts of misconduct constitutes supporting evidence of the alleged in-service stressor.  This argument is without merit.  Personnel records clearly show that the Veteran's misconduct occurred both before and after the alleged in-service stressor.  

Based on a review of the evidence, the Board finds that service connection for PTSD, major depressive disorder, and generalized anxiety disorder is not warranted.  Although the Veteran has been shown to be diagnosed with depressive disorder, anxiety disorder, and PTSD after service, and the December 2009 examiner provided a positive nexus opinion, the Board finds that the Veteran does not have a verified in-service stressor or that he incurred an event, injury, or disease to his psychiatric system in service.  As discussed above, the Veteran has reported one stressor and the December 2009 examiner opined that the Veteran's PTSD, depressive disorder, and anxiety disorder are related to the reported stressor of witnessing a helicopter crash and fatal shark attacks.  However, the Board finds that the evidence does not support a finding that such an event actually occurred.  As discussed above, JSRRC, NARA, and NHHC were all unable to verify that stressor.  Additionally, no other evidence such as buddy statements, which could be used to corroborate the Veteran's reported stressor, is of record.

With regard to the Veteran's claim that he has PTSD, without evidence of a verified stressor, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Therefore, the Board concludes that service connection for PTSD is not warranted. 

As for the Veteran's depression and anxiety, although the December 2009 examiner opined that such diagnoses were related to his military service, because the Board finds that the reported event that those diagnoses were predicated upon did not occur, the examiner's assessments were based on a faulty premise. 

The evidence also does not show that the onset of any current psychiatric disorder occurred during service.  As discussed above, the Veteran's STRs are silent for any psychiatric complaints.  The earliest showing of psychiatric complaints is in 2004.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson at 1333.  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings until over three decades after service is itself evidence which tends to show that no psychiatric disorder had its onset during service. 

In reaching this conclusion, the Board acknowledges the Veteran's reports of psychiatric symptoms since service.  However, even if the Veteran did experience such symptoms prior to December 2004, the Board reiterates that the evidence fails to show that an in-service disease or injury occurred. 

The Board acknowledges the Veteran's belief that he has PTSD, depression, and anxiety that are related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an in-service stressor, the onset of a psychiatric disorder during active duty, continuity of pertinent symptomatology after service, or competent evidence of an association between a psychiatric disorder and an in-service event, service connection for PTSD, major depressive disorder, or generalized anxiety disorder is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, major depressive disorder, and generalized anxiety disorder.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection are denied.  See 38 U.S.C.A §5107 .



ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for PTSD is denied.

Service connection for major depressive disorder is denied.

Service connection for generalized anxiety disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


